HARALSON, J.
—
Under the evidence set out in the bill of exceptions, alone, whether the account given of the rent contract by the plaintiffs, or that given by the defendants, be true, we might hold that the plaintiffs were not entitled to recover; for, according to the plaintiffs’ evidence, the contract was void under the statute of frauds, in that it was not shown to be-in writing, and to be performed within a year from the making thereof; and, according to defendants, it was a verbal renting, by the month, which might be terminated at the end of any month; and they had paid or tendered all they owed, up to the date of their leaving, and tendered the possession of the premises to the plaintiffs. Crommelin v. Theiss, 31 Ala. 412; White v. Levy, 93 Ala. 484.
But the bill of exceptions does not purport to set out all the evidence; and, under the uniform rulings of this court, we must presume there was other evidence introduced, not set out, which was sufficient to sustain the judgment of the City Court.—Hood v. Pioneer M. & M. Co., 95 Ala. 461; 11 So. Rep. 10; Hunt v. Johnson, 96 Ala. 130; 11 So. Rep. 387.
Affirmed.